Order issued February 18, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00069-CV
                           ———————————
       CLAY JEANSONNE AND DONNA JEANSONNE, Appellants
                                        V.
               T-MOBILE WEST CORPORATION, Appellee



                   On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-36355



                         MEMORANDUM ORDER
                      OF REFERRAL TO MEDIATION

      The Court determines that it is appropriate to refer this appeal for resolution

by mediation. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.021, 154.022(a),
154.023. Accordingly, the Court orders that this appeal be referred to mediation

within ten days after receiving this order. See id. § 154.022(b).

      The parties shall choose a qualified mediator and agree on a reasonable fee

for the mediator’s services.1 See id. §§ 154.052, 154.054(a). When the parties

notify the Clerk of this Court of the name of the mediator, that person shall be

deemed appointed by the Court. See id. § 154.051. The parties should provide the

mediator with a completed “Notification to Mediator” and the “Appointment and

Fee Report—Mediation” form. These documents can be downloaded from the

forms page of the Court’s website at http://www.1stcoa.courts.state.tx.us.

      The Court sets the following deadlines:

      •      No later than 15 days from the date that this order is issued, the
             parties shall file with the Clerk of this Court a completed
             “Parties’ Notification to Court of Mediator.” This document can
             be downloaded from the forms page of the Court’s website at
             http://www.1stcoa.courts.state.tx.us.

      •      No later than 45 days from the date that this order is issued, the
             parties shall conduct the mediation.

      •      No later than two days from the conclusion of the mediation,
             the parties and the mediator shall advise the Clerk of this Court
             in writing whether the parties did or did not settle the
             underlying dispute, and the mediator shall file with the Clerk of
             this Court a completed “Appointment and Fee Report—

1
      The Court does not recommend mediators. Mediation information is available
      from the Dispute Resolution Center of Harris County ((713) 755-8274 and
      http://www.co.harris.tx.us/DRC), the Fort Bend Dispute Resolution Center ((281)
      342-5000), the Alternate Dispute Resolution Section of the State Bar of Texas
      (http://www.texasadr.org/), and other groups. The parties are not required to use a
      mediator recommended or listed by these groups.
             Mediation” form. This document can be downloaded from the
             forms     page      of      the       Court’s website  at
             http://www.1stcoa.courts.state.tx.us.

      All parties, or their representative with full settlement authority, shall attend

the mediation with their counsel. The mediator shall encourage and assist the

parties in reaching a settlement of their dispute, but may not compel or coerce the

parties to enter into a settlement agreement. See id. § 154.053(a). All

communications relating to the mediation are confidential and not subject to

disclosure, except as set forth by law. See id. § 154.073. The Clerk of this Court,

however, will file this order and the completed “Parties’ Notification to Court of

Mediator” and “Appointment and Fee Report—Mediation” forms with the other

documents filed in this appeal that are available for public inspection.

      Unless expressly authorized by the disclosing party, the mediator may not

disclose to either party information given in confidence by the other and shall at all

times maintain confidentiality with respect to communications relating to the

subject matter of the dispute. See id. § 154.053(b). Unless the parties agree

otherwise, all matters, including the conduct and demeanor of the parties and their

counsel during the settlement process, are confidential and may never be disclosed

to anyone, including this Court. See id. § 154.053(c).
      The Court will consider the agreed fee for the mediator’s services to be

reasonable and tax that fee as a cost of the appeal unless the parties agree to

another method of payment. See id. § 154.054.




                                     /s/ Chief Justice Sherry Radack
                                     Chief Justice Sherry Radack
                                     Acting Individually